UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6084


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHIRLEY ANN ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:12-cr-00857-GRA-1)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley Ann Rogers, Appellant Pro Se.  William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shirley Ann Rogers appeals the district court’s order

denying her motion seeking modification of her sentence.                       We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Rogers, No. 6:12-cr-00857-GRA-1 (D.S.C.

Dec. 20, 2013).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         2